NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                   :
NEDZAT KORAC,                      :
                                   :    Civ. No. 18-17048 (RMB)
                  Petitioner       :
                                   :
       v.                          :         OPINION
                                   :
WARDEN S. YOUNG,                   :
                                   :
               Respondent          :
________________________           :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241 (Pet., ECF No.

1); Respondent’s motion to dismiss (Mot. to Dismiss, ECF No. 10);

Respt’s Mem. of Law in Supp. of Mot. to Dismiss (“Respt’s Brief”)

(ECF No. 10-1); and Petitioner’s reply brief (Petr’s Reply, ECF

No. 11.) For the reasons set forth below, Respondent’s motion to

dismiss for lack of jurisdiction is granted.

I.   BACKGROUND

     Petitioner     is   an    inmate   incarcerated   in   the   Federal

Correctional Institution in Fairton, New Jersey (“FCI Fairton”).

(Pet., ECF No. 1, ¶2.) Petitioner’s incarceration arises out of

his September 7, 2017 sentence, in the United States District

Court, Southern District of New York, to a 70-month term of
imprisonment and three years of supervised release. (Declaration

of Ondreya Barksdale (“Barksdale Decl.”) Attach. 1, ECF No. 10-2

at 5.) Petitioner was convicted of bank burglary and conspiracy to

commit bank burglary, in violation of 18 U.S.C. § 2113(a) and 18

U.S.C. § 371. (Id.) If Petitioner receives all good conduct time

available, his projected release date is October 4, 2020. (Id. at

4.)

II.   DISCUSSION

      A.   The Petition

      Petitioner alleges the Federal Bureau of Prisons (“BOP”)

erroneously applied an incorrect base score under Policy No.

5100.08,   governing   Inmate   Security   Designation   and   Custody

Classification, which adversely affects him. (Pet., ECF No. 1,

¶6.) Petitioner raises four related grounds for relief. First, he

asserts that the plain reading of New York Penal Code § 120.00

does not permit an interpretation that an open hand slap is a crime

of violence. (Id., ¶13, Ground One.)

      Second, Petitioner argues that the BOP abused its statutory

discretion by assigning Petitioner a six-point violent history

score based on an uncertified police report. (Id., Ground Two.)

Third, Petitioner contends the BOP elevated a minor assault to an

aggravated assault, based on its own interpretation of New York

law, contrary to New York case law. (Id., Ground Three.)



                                  2
     Fourth, Petitioner argues that the BOP lacks authority to

interpret law by use of custom or policy. (Pet., ECF No. 1, ¶13,

Ground    Four.)   In   support   of   his     fourth   ground   for    relief,

Petitioner argues that New York case law states that “petty slaps,

shoves and kicks do not amount to ‘violent’ or ‘physical injury’

under the statute, and the victim in his case did not require

medical    attention.     (Id.)    Petitioner       also    notes   that     the

description of the assault by the police officer was not verified.

(Id.) For relief, Petitioner asks the court to remove three points

from his violent history score. (Id., ¶15.)

     B.     Respondent’s Motion to Dismiss

     Respondents explain that the Bureau of Prisons uses a custody

classification, consisting of a “base score” and a “custody score,”

to   designate     an   inmate    to   an     appropriate    security      level

institution.1 (Respt’s Brief, ECF No. 10-1 at 6 n. 1.) See BOP

Program Statement (“PS”) 5100.08 at 1.2 Factors the BOP considers

in making a custody classification include the level of security

and supervision the inmate requires, and the inmate’s program

needs,     including     substance         abuse,   educational/vocational,




1 FCI Fairton is a medium security institution. (Respt’s Brief,
ECF No. 10-1 at 6.)
2 Available at
https://www.bop.gov/PublicInfo/execute/policysearch?todo=query#
                                       3
individual counseling, group counseling, medical and/or mental

health treatment. BOP PS5100.08, Ch. 1 at 1.

        In determining an inmate’s base custody classification score,

the BOP considers information from the sentencing court, the U.S.

Marshals Service, the U.S. Attorney’s Office and the U.S. Probation

Office. Id. at 2. Factors that are considered include the severity

of the inmate’s current offense, history of violence, criminal

history, education level and evidence of drug or alcohol abuse.

Id., Ch. 6 at 2-9.

        Points for history of violence, part of the base score, depend

on the level of violence and the length of time since the offense.

Id., Ch. 4 at 9. A “minor” history of violence features “aggressive

or intimidating behavior which is not likely to cause serious

bodily harm or death;” and a serious history of violence is

“aggressive or intimidating behavior which is likely to cause

serious bodily harm or death.’” Id. at 9-10. If there is more than

one incident of violence, the BOP scores “the combination of

seriousness and recency that yields the highest point score.” Id.

at 9.

        Petitioner’s base custody-classification score is 21, with

six points for history of violence. (Respt’s Brief, ECF No. 10-1

at 9.) Petitioner challenges only his six history-of-violence

points. (Id. at 9, n. 4.) The BOP assigned Petitioner six history-

of-violence points based on an arrest report of a third degree

                                   4
assault that occurred on May 11, 2011, which the BOP considered a

“serious” offense because Petitioner struck the victim in the head

with his open hand, causing swelling and pain, and choked the

victim, obstructing her breathing. (Respt’s Brief, ECF No. 10-1 at

9.)

        Respondent   contends   that   the    Court   lacks     subject    matter

jurisdiction because a habeas petition under 28 U.S.C. § 2241 is

limited to challenging the execution of a sentence. (Id. at 14.)

Petitioner does not argue that the assignment of his custody

classification       violated   any   court   order   in   carrying      out   his

sentence or that his sentence should be calculated differently.

(Id.)    Determination    of    custody    classification       is    exclusively

within the BOP’s discretion. (Id.)

        Furthermore, Respondent argues that even if the court were to

exercise     jurisdiction,      Petitioner      failed     to        exhaust   his

administrative remedies because he requested only a three-point

reduction in his custody classification score, and now he argues

that all six history-of-violence points should be removed. (Id. at

12.)

        C.   Petitioner’s Reply Brief

        In reply, Petitioner contends that placing a prisoner in a

higher security level prison raises Fifth and Eighth Amendment

concerns because “higher security level prisons are prone to have

violent atmospheres.” (Petr’s Reply, ECF No. 11 at 2.) Petitioner

                                       5
argues there are exceptional circumstances requiring the Court to

accept jurisdiction because miscalculation of custody points could

put a prisoner’s life in danger and “the Federal Bureau of Prisons

has a duty to keep the prisoner’s environment compatible with his

custody score….” (Petr’s Reply, ECF No. 11 at 2.)

     Petitioner contends that his arrest for misdemeanor third-

degree    battery   under     New   York       Penal    Code   §     120.00   does   not

constitute a crime of violence because the victim did not require

medical attention. (Id. at 3.) Petitioner relies on Marom v. Town

of Greenburgh, 722 F. Appx. 32, 35 (2nd Cir. 2018), which quoted

People v. Chiddick, 866 N.E.2d 1039 (2007), stating that “‘petty

slaps, shoves, kicks and the like delivered out of hostility,

meanness and similar motives constitute only harassment and not

assault, because they do not inflict physical injury.’” (Petr’s

Reply, ECF No. 11 at 3.) For relief, Petitioner seeks to have six

points    removed   from    his     custody       classification         base    score,

permitting    him   to   be    transferred         to    a     low    security    level

institution. (Id. at 4.)

     D.      Analysis

         “[28 U.S.C. §] 2241 “confers habeas jurisdiction to hear

the petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Cardona v. Bledsoe,

681 F.3d 533, 535 (3d Cir. 2012) (quoting Woodall v. Fed. Bureau

of Prisons, 432 F.3d 235, 241 (3d Cir.2005) (quoting Coady v.

                                           6
Vaughn, 251 F.3d 480, 485 (3d Cir. 2001.) In order to challenge

the execution of a sentence, a prisoner must allege that the “BOP’s

conduct was somehow inconsistent with a command or recommendation

in the sentencing judgment.” Id. at 537.

       There    is   no     authority     for    Petitioner’s    argument       that

erroneous classification to a higher security facility implicates

the cruel and unusual punishments clause of the Eighth Amendment

because the prisoner is subjected to a greater risk of violence.

Further, courts have rejected the similar argument that the Due

Process Clause is implicated by the security level of the facility

where a prisoner is assigned. See Levi v. Ebbert, 353 F. App’x

681,   682     (3d   Cir.    2009)   (per       curiam)   (“prisoners     have    no

constitutional right to a particular classification”); Cohen v.

Lappin, 402 F. App’x 674, 676 (3d Cir. 2010) (per curiam) (“[i]n

the absence of the type of change in custody level at issue in

Woodall v. Federal Bureau of Prisons, 432 F.3d 235 (3d Cir. 2005)3,

such   an    objection      is   simply   not    a   proper   challenge    to    the

“execution” of a sentence cognizable in a § 2241 proceeding.”)) A

claim that a prisoner’s custody classification score was wrongly

calculated is not a challenge to the fact or length of his




3 In Woodall, a prisoner challenged BOP regulations that limited a
prisoner’s placement in community confinement to the lesser of ten
percent of the prisoner’s total sentence or six months. 432 F.3d
at 237.
                                          7
confinement, and therefore is not cognizable in a § 2241 petition.

Levi, 353 F. App’x at 681.

        Here, Petitioner has not shown that the BOP’s conduct in

calculating his custody classification is inconsistent with his

sentencing judgment or a recommendation of the sentencing court.

Further, granting his petition would not result in a change to the

duration of Petitioner’s sentence. For these reasons, the Court

lacks jurisdiction over the petition under § 2241. See Cardona,

681 F. 3d at 537 (holding that court lacked jurisdiction under §

2241 over Petitioner’s challenge to his placement in a Special

Management Unit of prison); see Forman v. Bureau of Prisons, Civ.

Action No. 10-1260(NLH), 2010 WL 3881415, at *4 (D.N.J. Sept. 27,

2010) (the petitioner failed to establish any due process violation

in his assignment to a particular security classification or place

of confinement).

III. CONCLUSION

        For the reasons discussed above, the Court lacks jurisdiction

over Petitioner’s petition for writ of habeas corpus under § 2241,

and Respondent’s motion to dismiss is granted.



An appropriate Order follows.

Date:     October 10, 2019

                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE

                                   8
